Name: Commission Regulation (EC) No 949/2002 of 3 June 2002 on the issuing of a standing invitation to tender for the resale on the internal market of 5500 tonnes of sorghum held by the French intervention agency
 Type: Regulation
 Subject Matter: Europe;  European construction;  trade policy;  plant product;  marketing
 Date Published: nan

 Avis juridique important|32002R0949Commission Regulation (EC) No 949/2002 of 3 June 2002 on the issuing of a standing invitation to tender for the resale on the internal market of 5500 tonnes of sorghum held by the French intervention agency Official Journal L 145 , 04/06/2002 P. 0011 - 0011Commission Regulation (EC) No 949/2002of 3 June 2002on the issuing of a standing invitation to tender for the resale on the internal market of 5500 tonnes of sorghum held by the French intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), laying down the procedure and conditions for the sale of cereals held by the intervention agencies.(2) In the present market situation, a standing invitation to tender for the resale on the internal market of 5500 tonnes of sorghum held by the French intervention agency should be issued.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The French intervention agency shall issue, pursuant to Regulation (EEC) No 2131/93, a standing invitation to tender for the resale on the internal market of 5500 tonnes of sorghum held by it.Article 21. The final date for the submission of tenders for the first partial invitation to tender shall be 11 June 2002.2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 24 September 2002.3. Tenders must be lodged with the French intervention agency at the following address: Office national interprofessionnel des cÃ ©rÃ ©ales 21, avenue Bosquet F - 75326 Paris Fax (33-1) 44 18 20 80.Article 3Not later than Tuesday of the week following the final date for the submission of tenders, the French intervention agency shall notify the Commission of the quantities and average prices of the various lots sold.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.